DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 26 June 2020 and 26 April 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata (US 2018/0114900) which was cited in the IDS filed 26 June 2020.
Re: independent claims 1, 8 and 15, Kamata discloses in fig. 3 memory cell array comprising a plurality of word lines; a plurality of bit lines; and a plurality of 
Re: claims 2, 9 and 16, Kamata discloses in fig. 3 the memory of claims 1, 8 and 15, wherein the chalcogenide stack includes a superlattice structure (20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 2018/0114900) in view of Jo (US 9,768,234).
Re: claims 3, 10 and 17, Kamata discloses in fig. 3 the memory of claims 1, 8 and 15.
Kamata does not disclose a first electrode surrounding the selector component.
Jo discloses in fig. 4 a first electrode (422) surrounding a selector component (420).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage component and selector component of Kamata in a 3D memory array including a first electrode surrounding a 
Re: claims 4, 11 and 18, Kamata discloses in fig. 3 the memory cell of claims 1, 8 and 15. 
Kamata does not disclose a second electrode surrounded by the selector component.
Jo discloses a second electrode (418) surrounded by the selector component (420).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage component and selector component of Kamata in a 3D memory array including a second electrode surrounded by a selector component as is common and well known in the art of 3D memory arrays for the purpose of providing a high density memory architecture having relatively low fabrication cost (Jo, col 8 ll. 32-43). 
Re: claims 5, 12 and 19, Kamata in view of Jo further discloses the memory cell of claims 4, 11 and 18, wherein the second electrode (Jo, 418 in fig. 4) surrounds a storage component (416).
Re: claims 6, 13 and 20, Kamata discloses in fig. 3 the memory cell of claims 1, 8 and 15.
Kamata does not disclose wherein the storage component surrounds a bit line conductor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage component and selector component of Kamata in a 3D memory array wherein the storage component surrounds a bit line conductor as is common and well known in the art of 3D memory arrays for the purpose of providing a high density memory architecture having relatively low fabrication cost (Jo, col 8 ll. 32-43). 


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 2018/0114900) in view of Kiyotoshi (US 8,178,875).
Re: claims 7 and 14, Kamata discloses in fig. 3 the memory cell of claims 1 and 8, wherein the Schottky diode includes a metallic-IGZO Schottky interface [0033]-[0034].
Kamata does not disclose expressly wherein the metallic material is Pd.
Kiyotoshi discloses a Schottky diode including a Pd-metal oxide interface (col 7 ll. 56 to col 8 ll. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Schottky diode with a Pd-IGZO Schottky interface in view of the teachings of Kiyotoshi for the purpose of forming a sufficient Schottky barrier at the interface (Kiyotoshi, col 7 ll. 56 to col 8 ll. 2).  

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        11/12/2021